1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 05/04/2021, is acknowledged.

3.  Claims 1-8, 20-21, 32-35 are pending. 

4.  Applicant’s IDS, filed 05/04/2021, is acknowledged. 

5.  Claims 21 and 35 are objected to for the recitation “A method of treating T-cell exhaustion” in claim 21, because T-Cell exhaustion is not a disease but a cause of a disease.  It is suggested that the claim recites “a method of restoring T-cell function in a patient suffering from T-cell exhaustion . . .” to overcome the objection.


6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
 
7.  Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “polypeptide which is capable of binding to a target protein other than CTLA-4” in claims 7-8 as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to a target protein other than CTLA-4.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification [0118] discloses antigen binding fragment capable of binging to a target protein other than CTLA-4.  However, the specification fails to discloses polypeptide which is capable of binding to a target protein other than CTLA-4.

While the amino acid sequence of PD-1, PD-L1, CD27, CD28, . . .  and CD45, are known, the specification does not describe any correlation between the sequence and the structure of any polypeptide which is capable of binding to a target protein other than CTLA-4 is capable of binding to one of  PD-1, PD-L1, CD27, CD28, . . .  and CD45.   The knowledge of the amino acid sequence of PD-1, PD-L1, CD27, CD28, . . .  and CD45, by itself, did not put Applicants in possession of polypeptide that capable of binding to a target protein other than CTLA-4.

The claims are not supported by a description that satisfies 35 U.S.C. § 112, first paragraph. "[T]he test for sufficiency [of the written description] is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).

A "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id.
at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id.

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.


 There is no information regarding what structural features would likely be associated with such polypeptide which is capable of binding to a target protein other than CTLA-4 is capable of binding to one of  PD-1, PD-L1, CD27, CD28, . . .  and CD45.  Thus, the specification does not disclose a correlation between polypeptide which is capable of binding to a target protein other than CTLA-4 is capable of binding to one of  PD-1, PD-L1, CD27, CD28, . . .  and CD45 and the structure of a putative polypeptide. 

The level of skill and knowledge in the art is that there are no known polypeptide which is capable of binding to a target protein other than CTLA-4 is capable of binding to one of  PD-1, PD-L1, CD27, CD28, . . .  and CD45 and no known correlation between any structural component and the capable of binding to a target protein other than CTLA-4 is capable of 

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

8. claims 1-6, 20, 32-34 are allowable.

9.  The Terminal Disclaimer filed 05/04/2021disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent number: 9758583 as the term of said prior patent is presently shortened by any terminal disclaimer has been approved.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 20, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644